Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 06 April 2021 wherein: claims 1 and 8 are amended; claims 3, 7, 10, and 13 are canceled; claims 1-2, 4-6, 8-9, and 11-12 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-9), filed 06 April 2021, with respect to claims 1-2, 4-6, 8-9, and 11-12 have been fully considered and are persuasive.  The rejection of 06 January 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Regarding claim 8, the claim recites claim limitation(s) (relating to a “ray beam intensity adjusting mechanism”, a “bed driving mechanism”, and a “radiation source driving mechanism”) using a generic placeholder “mechanism” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the claim limitation(s) is/are interpreted under 35 USC 112(f) as follows:
The “ray beam intensity adjusting mechanism” is interpreted as corresponding to “a filter layer or the like” (Applicant’s specification, par. [0056]), or equivalents thereof.
The “bed driving mechanism” is interpreted as corresponding to a “linear or annular sliding rail structure” (Applicant’s specification, par. [0064]), or equivalents thereof.
The “source driving mechanism” is interpreted as corresponding to a “linear or annular sliding rail structure” (Applicant’s specification, par. [0071]), or equivalents thereof.


Allowable Subject Matter
Claims 1-2, 4-6, 8-9, and 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest receiving, by the first detector, a portion of scattered ray beams that are scattered when the ray beams pass through the body lesion; distinguishing an classifying the received portion of scattered ray beams based on energy; acquiring a scattering data of the body lesion according to the classification result; receiving, by the second detector, the ray beams that pass through the body lesion and acquiring a ray intensity data of the transmitted ray beams; determining a relative location relationship between the body lesion and the target region according to the acquired scattering data and the ray intensity of the transmitted beams.
Examiner refers to the annotated Figure 1 of Chu (US 2018/0140265) below.

    PNG
    media_image1.png
    865
    1275
    media_image1.png
    Greyscale

Figure 1 of Chu, annotated by Examiner

With reference to the annotated figure above, Chu discloses a method for tracking tumor location (“for radiation treatment of a tumor … for positioning a patient having the tumor and a radiation source device positioned to deliver a radiation beam upon a region containing the tumor”, par. [0004]; “The 3-dimensional image data set a time point is indicative of the region in relation to the radiation beam at that time point”, par. [0007]; “The 3-dimensional image data sets generated for at least two time points are compared and any movement of the region in relation to the radiation beam determined on the basis of this comparison. The radiation source or the patient is moved to correct for any movement of the region in relation to the radiation beam and a second radiation dose is delivered to the region”, par. [0008]; thus, 3-dimensional image data sets are used to track tumor location; par. [0004]-[0008]) applied to a radiotherapy apparatus (system for radiation treatment of a tumor; par. [0004]-[0008], [0035]-[0037]), comprising:

emitting, from the radiation source, ray beams having a predetermined intensity, the ray beams being partially scattered after passing through the body lesion (par. [0022]-[0024], fig. 1);
receiving, by the first detector, a portion of scattered ray beams to acquire scattering data of the body lesion (“Each [of] the radiation detectors is configured to acquire a 2-dimensional projection dataset from the radiation scattered from the region”, par. [0025]; par. [0022]-[0024], fig. 1);
determining whether the body lesion is at least partially out of a target region based on the acquired scattering data (“The radiation detectors are operatively connected to a processing unit which receives a 2-dimensional projection dataset from each of the radiation detectors and generates a 3-dimensional image dataset from the 2-dimensional projection datasets. An image showing the tumor is constructed from the 
adjusting at least one of a body lesion location and a target region location when the body lesion is at least partially out of the target region, such that the body lesion receives the irradiation of the ray beams having an adjusted predetermined intensity at the target region location (“The 3-dimensional image data sets generated for at least two time points, for example, at successive time points, are compared and any movement of the tumor determined based on this comparison. The radiation source or the patient, or both, may then be repositioned to correct for any movement of the tumor in relation to the radiation beam and a further dose of radiation delivered to the tumor. This process may be repeated during the delivery of the prescribed radiation dose in a treatment session. Each time the tumor is observed to move out of the radiation beam, it is repositioned and the treatment continued”, par. [0037]; thus at least one of a body lesion location and a target region location is adjusted by repositioning at least one of the radiation source or the patient to correct for any movement of the tumor in relation to the radiation beam; par. [0035]-[0037]); and
wherein said receiving, by the first detector, a portion of scattered ray beams to acquire scattering data of the body lesion comprises: receiving, by the first detector, a portion of ray beams that are scattered when the ray beams pass through a lesion region (i.e., a region including the tumor), and acquiring scattering data of the lesion region (par. [0022]-[0025]).
Besson (US 2005/0220265) discloses distinguishing and classifying a received portion of ray beams based on energy, and acquiring scattering data according to the 
Sankey (US 2016/0114191) discloses a radiotherapy apparatus 10 comprises a radiation source 28, a body lesion (within patient 24), and detector 32, wherein the radiation source 28, the body lesion 24 and the detector 32 are located on a straight line (as shown in fig. 1, for transmission imaging); the detector 32 is configured to receive ray beams that are transmitted when ray beams 30 emitted from the radiation source 28 pass through the body lesion 24, to acquire transmission data of the body lesion 24; receiving, by the detector 32, ray beams that are transmitted when ray beams 30 emitted from the radiation source 28 pass through the body lesion, to acquire transmission data of the body lesion 24; and determining a relative location relationship between the body lesion 24 and a target region according to the acquired transmission data (i.e., determining movements of the patient anatomy with respect to the therapeutic beam 20; par. [0002], [0021]-[0028], fig. 1).
While methods for tracking tumor location applied to a radiotherapy were generally known in the art, as were scatter and transmission detection, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed implementation.
Applicant’s specification suggests an advantage of the invention is improving the accuracy and reliability of tracking tumor location (Applicant’s specification, par. [0004]).

Regarding claim 8, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2, 4-6, 9, and 11-12, the claims are allowed due to their dependence on claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884